UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6647




CURTIS E. CRAWFORD,

                                            Plaintiff - Appellant,

          versus


ROMAINE SMITH, Correctional Officer; JOHN DOE,
Inmate,

                                           Defendants - Appellees.




                            No. 06-6650




CURTIS E. CRAWFORD,

                                            Plaintiff - Appellant,

          versus


C. SIMONS, Unit Manager Professional and
Individual    Capacities;   ROMAINE     SMITH,
Correctional    Counsel   Professional     and
Individual Capacities; JOHN DOE, Inmate,
Professional and Individual Capacities,



                                           Defendants - Appellees.
Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:03-cv-00884-RBS-FB; 2:04-cv-307)


Submitted: June 22, 2006                      Decided: July 3, 2006


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis E. Crawford, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Curtis E. Crawford appeals the district court’s order

denying his motion filed under Fed. R. Civ. P. 60(b), in which he

sought reconsideration of the court’s order denying his motion to

reopen his civil action.   We have reviewed the records and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Crawford v. Smith, No. 2:03-cv-00884-RBS-

FB; Crawford v. Simons, No. 2:04-cv-307 (E.D. Va. Mar. 30, 2006).

We deny Crawford’s motion to appoint counsel and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 3 -